DETAILED ACTION
Claims 1–6, 8, 10–16,  and 18–22 are pending in the present application. Claims 1–3, 5-6, 8, 10, 12–14, 16, 18 have been amended, claims 7, 9, and 17 have been cancelled, and claims 4, 11, 15, 19–22 remain original in the reply filed on April 15th, 2022. Claims 12–16 and 18–22 corresponding to non-elected groups II and III remain withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendments to claims 1–3, 5-6, 8, 10, 12–14, 16, 18 filed on April 15th, 2022 are accepted because no new matter has been added.
The rejections of claims under 35 U.S.C. 112(a) and 112(b) are withdrawn in view of the amendments. 
Response to Arguments
Applicant’s arguments in the Remarks 8–9 filed on April 15th, 2022 regarding the 35 U.S.C. 112(a) rejections and 112(b) rejections are found persuasive. Sufficient structure for the experimental setup required and the types of ion beams and condensed matter medium along with respective energies intended for the claimed nuclear reactions to take place have been provided.
Applicant’s arguments (10–13) regarding the 35 U.S.C. 102 rejections over Hagelstein and the 35 U.S.C. 103 rejections over Pines in view of Hagelstein, are found persuasive. Although Chambers, Hubler, and Grabowski1 cite directing 350 eV ion beams of deuterium on a target Ti substrate (referred to as “charging of Ti”) and observing 5.5MeV H ions produced, they do not teach a second nuclear reaction comprising decay of Li-6 nuclei with 1.1 MeV particle emission through interaction with terahertz (THz) phonons.
Pines teaches secondary nuclear reactions (para. 173: “fission daughter products”) may take place after loading crystalline metal targets with deuterium and bombarding with high energy photons or electrons, but does not specify a target comprising Li-6 nuclei nor decay with 1.1 MeV particle emission nor THz phonon interactions.
Hagelstein teaches metal deuteride acoustical modes from near zero frequency up to a few THz (para. 77), and optical phonon modes at higher frequencies from 8-16 THz.
However, it is noted that there is no teaching or suggestion of combining these different phenomena and interactions to produce particles of 1.1MeV energies from decay of Li-6 in a secondary reaction to a first reaction of relatively low energy H isotope bombardment.
However, it is recognized that the currently claimed ion beam energies for initiating the first nuclear reaction fall into the category of low energy nuclear reactions (LENR). Unlike Pines, that provides relatively high energy x-ray and gamma ray beams of 200,000eV for bombardment on a deuterium-loaded metallic crystal target comprising titanium, Applicant is claiming nuclear reactions using beams of only 100eV to 2000eV. Although Chambers et al was found to teach “sustained high levels of nuclear reactions” for the first claimed nuclear reaction using low energies, other prior arts were found teaching much lower levels of emissions, and no prior art was found teaching the secondary nuclear reactions. In addition, Applicant has provided no experimental data in the specification demonstrating the second nuclear reaction taking place. References are made to previous experiments using Fe-57 or Co-57 for example, but these only appear to involve the first claimed nuclear reaction. Figures 14–18 appear to be based on calculations rather than experimental data.
Therefore new rejections are made under 35 U.S.C. 101 and 112(a) below. If Applicant wishes to overcome these new rejections, Applicant would need to provide experimental evidence of the claimed second nuclear reactions taking place.

Objection to the Specification
The specification is objected to under 35 U.S.C. §112(a) as failing to provide an enabling disclosure.
As best understood, Applicant’s specification alleges that a low energy ion beam of a few hundred electronvolts is sufficient to induce first nuclear reactions involving emission of 5.5MeV particles that normally occurs only through nuclear fusion, from bombardment of a H-isotope on a Li6 or Pb-204 target (metal lattice); the products of which interact with the metal lattice through THz phonons, to induce radioactive decay through the weak nuclear force, to generate a second nuclear reaction producing 1.1MeV particle emission.  However, aside from Applicant’s theoretical model, there is no reputable evidence of record to support these allegations.  Nor is there evidence that the invention is capable of operating as indicated or capable of providing a useful output.  Applicant’s invention is no more than just an unproven concept or an object of scientific research.  Even Applicant acknowledges “failure of present-day nuclear structure models” and “incompleteness of present-day knowledge”:
“Despite their significance, many aspects of atomic nuclei remain insufficiently understood. This includes the detailed structure of nuclei as well as the range of interactions between nuclei and their environment. The incompleteness of present-day knowledge on atomic nuclei is reflected in the failure of present-day nuclear structure models to predict with high accuracy empirically known radiative decay rates across a wide range of nuclear species.”
 (Applicant’s Specification 2:13-21).  
As best understood, Applicant’s invention relies on the concepts of LENR and/or C-LENR (e.g., note Applicant’s published application at paragraph [0503] and Figure 20b).  However, the broad scientific community has generally concluded that such concepts are unproven.  For example, note Berlinguette2 (Abstract).
A complete disclosure must contain enough detail as to enable a person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.  The present disclosure does not contain the requisite experimental detail and proof, especially of the second claimed nuclear reaction, therefore there is no enabling disclosure of the parameters of a specific operative embodiment of the invention.  
It is noted that the specification appears to set forth some of the parameters such as ion beam energy range and type of condensed matter medium (metal lattice), but most of the parameters are desired results, such as particle energies of 5.5MeV or 1.1MeV produced, or THz phonons produced, rather than display of actual results. It does not appear to set forth an example of an operative embodiment that includes how to obtain each of the above parameters.  Such parameters are critical in arriving at an operative embodiment.  The statute requires the application itself to inform, not to direct others to find out for themselves.  The specification does not disclose any particular (exact) structure and information detail which makes Applicant’s system operative.
The foundation of science requires experimental results to be reproducible.  There is no evidence of record that Applicant’s disclosed invention is reproducible.  Reproducibility must go beyond one's own lab.  One must produce a set of instructions, e.g., a recipe, that would enable anyone to produce the same results.  If reproducibility only occurs in one's own lab, errors (such as systematic errors) would be suspect.
	The claimed invention as a whole must be useful and accomplish a practical application.  That is, it must produce a "useful, concrete and tangible result".  State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d at 1373-74, 47 USPQ2d at 1601-02 (Fed. Cir. 1998).  The purpose of this requirement is to limit patent protection to inventions that possess a certain level of "real world" value, as opposed to subject matter that represents nothing more than an idea or concept, or is simply a starting point for future investigation or research.  Note Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966)); In re Fisher, 421 3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); and In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).  Applicant’s disclosed invention does not meet these requirements.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–6, 8, and 10–11 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are rejected for the same reasons as the specification above.
Furthermore, since the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to make and/or use the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–6, 8, and 10–11 are rejected under 35 U.S.C. 101 because the disclosed invention is believed to be inoperative and therefore lacks utility.
The claims are rejected for the same reasons discussed above.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chambers, George P., Graham K. Hubler, and Kenneth S. Grabowski. Evidence for MeV particle emission from Ti charged with low energy deuterium ions. NAVAL RESEARCH LAB WASHINGTON DC, 1991.
        2 Berlinguette, Curtis P., et al. "Revisiting the cold case of cold fusion." Nature 570.7759 (2019): 45-51.